*961MEMORANDUM **
Robert A. Brown appeals pro se the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1988 action alleging violations of his human rights and of the Federal Speedy Trial Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
Because a judgment in Brown’s favor on his claims of error and misconduct leading to his 1999 conviction and sentence for making terrorist threats would necessarily imply the invalidity of his sentence, the district court properly dismissed those claims without prejudice. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
The district court correctly dismissed Brown’s remaining claims because they were time-barred. See Wilson v. Garcia, 471 U.S. 261, 276, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985); Elliott v. Union City, 25 F.3d 800, 802-03 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.